OPINION *Page 2 
{¶ 1} Defendant-appellant Brandon L. Thomas appeals from his conviction and sentence, following a bargained-for plea of no contest, for Robbery. Thomas's assigned appellate counsel has filed a brief under the authority of Anders v. California (1967), 386 U.S. 738, indicating that he could find no potential assignments of error having arguable merit. Neither can we.
 {¶ 2} Thomas was originally accused of Aggravated Robbery, with potentially both a firearm specification and a repeat offender specification. Thomas waived indictment, and entered into a plea bargain wherein he pled no contest to Robbery, with no specifications, and with a joint recommendation by the defense and the prosecution to a sentence of four years. The State also agreed not to bring any additional charges.
 {¶ 3} We have reviewed the transcript of the plea hearing, and it is exemplary. The trial court was at pains to ensure that Thomas understood the significance of his plea, including all of the rights that he would be surrendering as a result of the plea.
 {¶ 4} Thomas was found guilty of Robbery on his no-contest plea. The trial court imposed a four-year sentence in accordance with the joint recommendation, to be served concurrently with a sentence imposed, or to be imposed, in Montgomery County.
 {¶ 5} After Thomas's assigned appellate counsel filed a brief indicating that he could find no potential assignments of error having arguable merit, we afforded Thomas the opportunity to file his own, pro se brief, by entry filed herein on August 25, 2008. He has not done so. *Page 3 
 {¶ 6} We have performed our duty, under Anders v. California, supra, to review the record independently. We find no potential assignments of error having arguable merit. We conclude that this appeal is wholly frivolous. Accordingly, the judgment of the trial court is Affirmed.
  WOLFF, P.J., and GRADY, J., concur. *Page 1